Affirming.
This is a second appeal. The facts and a full discussion of the questions involved will be found in Kentucky  West Virginia Power Co., Inc., v. Kilburn, 304 Ky. 635,201 S.W.2d 896. On a new trial the jury awarded appellee $1,200 for property damage resulting from a fire allegedly caused by the negligence of appellant.
On this appeal appellant urges for reversal substantially the same reasons advanced on the first appeal. The Company still insists it was entitled to a directed verdict, apparently on the ground that the preponderance of the evidence was most favorable to it. We have again carefully considered the evidence, and since it does not differ substantially from that presented on the first trial, we see no reason to retreat from our original opinion that an issue of fact was presented for the jury's determination.
A question is raised about the competency of bits of testimony which in some instances were not responsive to questions asked, and constituted conclusions of the witness. We can find nothing prejudicial in this evidence, nor in the Court's ruling which excluded certain testimony of one of appellant's witnesses.
Further complaint is made of the instructions. We find they properly submitted the issues to the jury.
The judgment is affirmed.